

115 HR 4795 IH: Communications Facilities Deployment on Federal Property Act of 2018
U.S. House of Representatives
2018-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4795IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2018Mrs. Mimi Walters of California introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Middle Class Tax Relief and Job Creation Act of 2012 to promote communications
			 facilities deployment on Federal property, and for other purposes.
	
 1.Short titleThis Act may be cited as the Communications Facilities Deployment on Federal Property Act of 2018. 2.Communications facilities deployment on Federal property (a)In generalSection 6409 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455) is amended—
 (1)in the heading, by striking Wireless and inserting Communications; and (2)by striking subsections (b), (c), and (d) and inserting the following:
					
						(b)Federal easements, rights-of-Way, and leases
 (1)GrantIf an entity applies for the grant of an easement, right-of-way, or lease to, in, over, or on a building or other property owned by the Federal Government for the right to install, construct, modify, or maintain a communications facility installation, the executive agency that is authorized to grant such easement, right-of-way, or lease for the building or other property may grant to the applicant an easement, right-of-way, or lease to perform such installation, construction, modification, or maintenance.
 (2)Application formsNot later than 30 days after the date of the enactment of the Communications Facilities Deployment on Federal Property Act of 2018, the Administrator of General Services shall develop a required common form for applications for easements, rights-of-way, or leases under paragraph (1). An executive agency may not require an applicant under paragraph (1) to use any form for submitting the application other than the common form developed by the Administrator of General Services under this paragraph and may not require any significant information beyond the information required by such common form.
							(3)Common fees
 (A)In generalNotwithstanding any other provision of law, not later than 30 days after the date of the enactment of the Communications Facilities Deployment on Federal Property Act of 2018, the Administrator of General Services shall establish a common fee for the processing of applications under paragraph (1) and subsection (c).
 (B)Fee guidelinesThe application fees established pursuant to subparagraph (A) shall be— (i)based on direct and actual cost recovery; and
 (ii)competitively neutral with regard to other users of the building or other property owned by the Federal Government.
 (C)ExceptionsThe Administrator of General Services may establish exceptions to the fee amount required under subparagraph (A)—
 (i)in consideration of the public benefit provided by a grant of an easement, right-of-way, or lease; and
 (ii)in the interest of expanding wireless and broadband coverage. (4)Use of fees collectedAny fee collected by an executive agency pursuant to paragraph (3) may be made available, as provided in appropriations Acts, to such agency to cover the costs of granting the easement, right-of-way, or lease.
							(c)Master contracts for communications facility installation sitings
 (1)In generalNotwithstanding section 704 of the Telecommunications Act of 1996 (Public Law 104–104; 110 Stat. 151) or any other provision of law, not later 30 days after the date of the enactment of the Communications Facilities Deployment on Federal Property Act of 2018, the Administrator of General Services shall—
 (A)develop one or more master contracts that shall govern the placement of a communications facility installation on a building or other property owned by the Federal Government, which shall include offers of lease terms for the communications facility installation of not less than 10 years with automatic lease renewals; and
 (B)in developing the master contract or contracts, standardize the treatment of the placement of a communications facility installation on a building rooftop or facade, the placement of a communications facility installation on a rooftop or inside a building, the technology used in connection with a communications facility installation placed on a Federal building and other property, and any other key issues the Administrator of General Services considers appropriate.
 (2)ApplicabilityThe master contract or contracts developed by the Administrator of General Services under paragraph (1) shall apply to all publicly accessible buildings and other property owned by the Federal Government. An executive agency may not enter into a contract governing the placement of a communications facility installation on a building or other property to which such a master contract applies, unless the contract entered into by the agency is consistent with, and does not contain any significant terms beyond the terms contained in, such master contract.
 (d)DefinitionsIn this section: (1)Communications facility installationThe term communications facility installation includes—
 (A)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, or sounds of all kinds; and
 (B)any antenna or apparatus that— (i)is designed for the purpose of emitting or receiving radio frequency;
 (ii)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Commission or is using duly authorized devices that do not require individual licenses; and
 (iii)is added to a tower, building, or other structure. (2)Executive agencyThe term executive agency has the meaning given such term in section 102 of title 40, United States Code..
 (b)Effective dateThis Act, and the amendments made by this Act, shall take effect 30 days after the date of the enactment of this Act.
 (c)Effect on existing applicationsAn application for an easement, right-of-way, or lease that was made or granted under section 6409 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455) before the effective date of this Act shall continue, subject to such section as in effect on the day before such effective date.
			